DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As of March 1, 2022 no information disclosure statement has been made of record.

Drawings
Examiner withdraws the drawing objections based upon Applicant’s submission of new figures, and corrections to the specification.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2,
Claim 2 lacks written description support because Applicant does not covey how to use/make a vacuum as a gate insulating layer.
Remarks dated January 7, 2022
Applicant states they have support in ¶ 0027 of the published application, US 2020/0303555. Examiner notes that all references to the specification should be to the filed specification. This is to prevent the introduction of new matter. Regarding ¶ 0027, this paragraph only states “by at least one of a vacuum or an electrical insulator 110.” This paragraph does not teach how to make the claimed feature. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9,
Claim 9 is indefinite because Applicant has not defined what “GZO/221/912 film” is.
On January 7, 2022, Applicant amended the claim to state “GZO/221/912 film having spin coated precursor solutions with In, Ga and Zn in molar ratios 9:1:2, 2:2:1 and 0:1:1, respectively.” However, this amendment does not state what the molar ratios are in the final product. This is because the molar ratios are only what is contained in a precursor solution, and it is not clear from the specification that the final product will have these same molar ratios. Therefore, the claim is indefinite because one of ordinary skill in the art would not know what the final molar ratio of the IGZO film is.
Further, the claim is indefinite because the according to amended claim 1, there is a gradient to the gallium concentration and indium concentration. However, claim 9’s molar ratios make it appear that there is no ratio. This is because how can one get a gradient in the Ga and In when the precursor has a static ratio? Thus, claim 9 is indefinite as one of ordinary skill in the art would not understand the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Noda et al. (US 2012/0248432 A1) (“Noda”).
	Regarding claim 1, Noda teaches at least in figures 6A-6C:
Examiner note: Examiner choose figures 6A-6C over the other figures in Noda as figures 6A-6C appear the be the most consistent with Applicant’s figures 1A-1B.
a first electrode (right 405); 
a second electrode (left 405) spaced apart from said first electrode (right 405); and 
a conduction channel (430) in electrical connection with said first (right 405) and second electrodes (left 405)so as to be able to conduct a charge carrier current between said first and second electrodes along a condition path during an operating condition (430 is a channel which performs the above function), 
wherein said conduction channel 430) comprises a gradient semiconductor oxide composition layer (431 and 432) transverse to said conduction path such that said gradient semiconductor oxide composition (see Examiner figure 6C below) varies from indium rich (432) to gallium rich (aka indium poor 431) such that gallium concentration decreases from a first end of the gradient semiconductor oxide layer to a second end of the gradient semiconductor oxide 
indium concentration (432) decreases from the second end (B) of the gradient semiconductor oxide layer (430) to the first end (A) of the gradient semiconductor oxide layer (430), 
the first end (A) being in contact with the first electrode and the second electrode (C/D) (as can be seen in Examiner figure 6C . 

    PNG
    media_image1.png
    373
    528
    media_image1.png
    Greyscale

	Regarding claim 2, Noda teaches at least in figures 6A-6C:
further comprising a third electrode (408) separated from said first electrode (right 405), said second electrode (left 405) and said conduction channel (430) by at least one of a vacuum or an electrical insulator (403).
Regarding claim 3, Noda teaches at least in figures 6A-6C:
wherein the third electrode (408) comprises molybdenum or indium tin oxide (ITO) (¶ 0095, where the gate electrode 108/408 can be formed of molybdenum).
	Regarding claim 4, Noda teaches at least in figures 6A-6C:
wherein the electrical insulator comprises silicon oxide or aluminum oxide (¶ 0093, where SiOx or AlOx can be used).
	Regarding claim 6, Noda teaches at least in figures 6A-6C:
Wherein the first electrode is a source electrode (left 405) and the second electrode is a drain electrode (right 405) or vice versa, and the third electrode is a gate electrode (408).
	Regarding claim 7, Noda teaches at least in figures 6A-6C:
wherein the first electrode or the second electrode, or both (405) comprise aluminum (Al), molybdenum (Mo), or both (¶ 0092).
	Regarding claim 8, 
	Claim 8 is directed to the method of how the conduction channel is formed, sol-get metal oxide. This renders the claim a product-by-process limitation. Under MPEP 2113, a product-by-process limitation is not limited by the method steps. The claim is limited only by the product made by said method steps. Here the product is an gradient semiconductor oxide composition as described in claim 1. Because the prior art teaches this gradient semiconductor oxide composition described in claim 1 it teaches this limitation also.
	Regarding claim 11, Noda teaches at least in figures 6A-6C:
further comprising a passivation layer (410) disposed on the conduction channel (430).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda, in view of Hoffman et al. (US 2006/0043377 A1) (“Hoffman”).
Regarding claim 5, 
Claim 5 is directed to a top-bottom gate device. 

Noda teaches at least in figures 6A-6C:
A bottom gate device.

Noda teaches at least in figures 1A-5C:
A top gate device.

Hoffman teaches at least in figures 1A-1F:
That the top-bottom gate device (figures 1E-1F) of claim 5 is an obvious variant of a top-gate device (figures 1B-1D), and a bottom gate device (figure 1A).
It would have been obvious to one of ordinary skill in the art to add a second gate to the devices of Noda and create a top-bottom gate device as they are obvious variants of each other. Further, a top-bottom gate device will allow greater control over the channel than a top gate or bottom gate device, but comes at the cost of greater complexity and manufacturing time.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda, in view of Sharma et al. US 2020/0235246 A1) (“Sharma”).
Regarding claim 9,
According to Applicant’s specification in ¶ 0018, a “GZO/221/912 film” is “a thin-film by successively spin-coating precursor solutions with In, Ga and Zn molar ratios of 9:1:2, 2:2:1, and 0:1:1, respectively”. Id. Based upon the specification Examiner understands that Applicant is acting as their own lexicographer, and defining a “GZO/221/912 film” to mean a three layered film of GZO, where the ratio of Ga:Zn is 1:1 / IGZO, where the ration of In:Ga:Zn is 2:2:1 / IGZO, where the ratio of In:Ga:Zn is 9:1:1. 

Noda teaches:
 A gradient layer of oxide semiconductor, where the layer 431 can go from 10% to 25%, and the indium in 432 can go from 0% to 13%. ¶ 0180.

Sharma teaches at least in figures 6-7:
That the channel of the oxide semiconductor can be broken up into more than two layers as done by Hoffman. In figure 6 Sharma teaches that there can be at least three layers. Further, Sharma teaches that the layers (336-338) may have different compositions. Sharma also teaches in figure 7, that the channel layer 330 may be graded, such that the indium concentration varies along the thickness of channel. 
Taken together, Sharma teaches that one of ordinary skill in the art before the effective filing date of the current application, could add more than two layers of the oxide semiconductor layer in Noda. They could have at least three. And, Sharma teaches that the gradient taught by 

Neither Sharma, nor Noda teach the exact amount of Indium as claimed. However, the combination of references teach that one wants a region of the channel with no, or very little, indium, and a region of the channel on the opposite side to have a greater amount of indium, with a gradient in-between. Therefore, the prior art teaches all of the general condition of the claimed subject matter. Because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda, in light of evidentiary reference Zhang et al., "Tailoring the band alignment of GaxZn1-O/InGaZnO heterojunction for modulation-doped transistor applications", Phys. Solidi A 2018, 215, 18003220, pgs. 1-5, DOI: 10.1002./pssa.201800332 (“Zhang”).
Regarding claim 10, Noda teaches at least in figures 6A-6C:
As understood by Applicant’s disclosure the conduction channel consist of three layers in the form of GZO/IGZO/IGZO (Applicant figure 1A). This nomenclature is the short hand form of writing each of the elements out by hand. For example GZO is actually GxZ1-xOy. See Zhang et al. Applicant’s claimed subject matter is simply another way of writing what the prior art already teaches. Therefore, Applicant’s claimed material in claim 10 would not be understood by one of ordinary skill in the art to be patentably distinct from the subject matter of claim 10.


Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the prior art teaches the wrong order of the gradient of Indium and Gallium. Examiner respectfully disagrees. Examiner has included Examiner figure 6C to show Examiner’s understanding of the gradient of In and Ga in relation to the claim. If Applicant disagrees with Examiner’s assessment it would further prosecution if Applicant were to include an amended figure 6C showing how they understand the gradient of In and Ga in figure 6c is disclosed.
In regards to the 112(a), it is Examiner’s position that Applicant does not teach how to make the claimed device. Examiner has responded to Applicant’s remarks in the 112(a) section above.
In regards to the 112(b), Examiner has responded to Applicant’s remarks in the 112(b) section above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822